Citation Nr: 0430650	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-operative 
residuals of squamous cell carcinoma of the left tonsil, 
claimed as due to herbicide exposure in the Republic of 
Vietnam.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge of the Board, sitting in Atlanta, Georgia.  
The hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the requisite period as specified in pertinent 
regulations.  He is presumed to have been exposed to 
herbicide agent(s) during active service.

2.  Post-service medical records show a 1998 diagnosis of 
squamous cell carcinoma of the left tonsil, metastatic to the 
left neck node, and radical resection and tonsillectomy 
therefor, in late 1998.  The carcinoma is not currently 
active; it has not spread, or metastasized, to other parts of 
the body, to include the larynx, lungs, bronchi, or trachea.    

3.  Squamous cell carcinoma of the tonsils is not a 
respiratory cancer recognized in the applicable regulations 
as a presumptive disease associated with exposure to chemical 
herbicides, including Agent Orange, during active service in 
the Republic of Vietnam.

4.  The earliest medical evidence of carcinoma is dated 
almost three decades after discharge from active service.

5.  The record lacks competent, non-speculative medical 
opinion as to whether there is some link between the 
veteran's tonsil cancer and active service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred 
in, or aggravated by, active service.  Nor can it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision of the agency of original 
jurisdiction (AOJ) from which the appeal arises.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In February 2001, the 
RO sent the veteran a letter discussing VA's duties to notify 
and assist, the veteran's and VA's respective 
responsibilities in claim development, what the evidence must 
show to establish entitlement to compensation benefits based 
on a service-connected disorder, and what additional 
information and evidence are needed to substantiate the 
claim.  There is no evidence of communication from the 
veteran that could be construed as a response specifically to 
this RO letter; however, some time after the letter was sent, 
the veteran submitted private medical treatment records 
relevant to the claim, which apparently include records 
associated with a Social Security Administration (SSA) 
disability compensation benefits application.  

Further, the November 2002 Statement of the Case (SOC) set 
forth 38 C.F.R. § 3.159, which includes a provision that the 
veteran is to be asked whether he has any evidence in his 
possession pertinent to the claim, and provided the veteran 
notice of what evidence was received and considered in 
evaluating the claim and what evidence is required for a 
favorable decision on the claim.  It is noted that the 
veteran submitted additional evidence after the issuance of 
SOC, along with a written waiver of his right to have the RO 
initially review this evidence.  



In this case, full VCAA notification arguably was 
accomplished with both a pre-AOJ decision VCAA letter and an 
SOC sent after the AOJ decision from which the appeal arises.  
At most, this is a technical defect that did not prejudice 
the veteran, as he was provided appropriate notice during the 
appeal period and had ample opportunity during such period to 
provide relevant evidence or ask VA for assistance in 
obtaining relevant evidence.  He also had an opportunity to 
provide testimonial evidence at a Board hearing, and 
exercised his right to do so.  Neither the veteran nor his 
representative argued during the appeal period that there 
might exist some other pertinent evidence not in the record 
due to a VCAA notice defect.          
   
Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case, but that a case-by-case 
evaluation may be necessary.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, VA 
and private medical records, and SSA disability claim 
records, and associated them with the claims folder.  The 
veteran was given an opportunity to personally testify in 
connection with this appeal, and testified before the 
undersigned Veterans Law Judge in June 2004.  A transcript of 
this hearing is of record.  An appropriate VA medical 
(compensation and pension) examination was provided.  Nothing 
in the record indicates that the veteran had identified any 
relevant records for which he wanted VA's assistance in 
obtaining to which the RO failed to respond with assistance.  



Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Post-Operative Residuals of 
Squamous Cell Carcinoma of the Left Tonsil

Essentially, in this claim, the veteran maintains that his 
squamous cell carcinoma of the left tonsil resulted from in-
service exposure to herbicide agents.  As will be discussed 
further below, the evidence indicates that the veteran had 
cancer surgery and that it is now in remission.  As the 
evidence indicates that the cancer is not currently active, 
the Board has characterized the issue on appeal as service 
connection for post-operative residuals of the carcinoma.    

Having explained the reason for characterizing the issue on 
appeal as one for service connection for post-operative 
residuals of squamous cell carcinoma of the left tonsil, the 
Board now addresses a key issue in this case - whether the 
veteran had herbicide exposure in service.  Applicable law 
provides that a veteran is presumed to have been exposed to 
Agent Orange if he served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2004).  See also 38 C.F.R. § 3.313 (2004).  
The veteran's DD-214 indicates that the veteran had active 
service during this presumptive period (he served from 
September 1969 to April 1971), with a portion of this period 
served in Vietnam.  He also is the recipient of the Vietnam 
Service Medal and Vietnam Campaign Medal, indicating service 
in the Republic of Vietnam.  Therefore, his in-service 
exposure to herbicides is to be presumed unless there is 
affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).  The record to date presents no such 
evidence.  

Applicable law and regulations at 38 U.S.C.A. § 1116(a)(2) 
(West 2002) and 38 C.F.R. § 3.309(e) (2004) address specific 
diseases associated with exposure to herbicide agents.  
Basically, if a veteran was exposed to an herbicide agent 
during active service and is diagnosed with a specified 
disease manifested to a compensable degree (10 percent), such 
disease shall be service-connected even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  Among the diseases listed in 38 C.F.R. § 
3.309(e) as associated with herbicide exposure are 
"respiratory cancers."

The Board recognizes that 38 C.F.R. § 3.309(e) specifies only 
cancers of the lung, bronchus, larynx, or trachea as those 
considered to be "respiratory cancers."  It does not list 
cancer of the tonsils as a "respiratory cancer."  Thus, 
while the veteran here is presumed to have had herbicide 
exposure, presumptive service connection for post-operative 
residuals of squamous cell carcinoma of the left tonsil is 
not permissible based upon herbicide exposure.  

In this connection, the Board notes that the record presents 
no medical evidence that would tend to favor the claim, for 
instance, that the veteran's left tonsil carcinoma had 
originated in the lung, bronchus, larynx, or trachea and then 
had metastasized to the tonsil, notwithstanding non-inclusion 
of tonsil cancer as a respiratory cancer in 38 C.F.R. 
§ 3.309(e).  Rather, the record would suggest that the 
carcinoma had originated in and manifested itself in the left 
tonsillar area, metastatic to the left neck node (see October 
1998 report of Dr. M.E.E., diagnosing cancer) and not in the 
lungs, bronchi, larynx, or trachea.  

The Board also notes there is some evidence that the 
veteran's cancer might have involved the pharynx.  See Dr. 
C.D.M.'s September 1999 report indicating that the veteran 
may have "pharyngeal squamous cell carcinoma" and Dr. 
J.H.B.'s September 1998 magnetic resonance imaging (MRI) 
report referring to "oral pharyngeal carcinoma of the left 
side superiorly located."  However, the Board notes the 
reports of Dr. W.S.S., the physician who had performed the 
neck dissection surgery, specifically stated in September 
1998, before surgery, that no lesions were noted in the 
larynx or pharynx; he also stated in post-neck dissection 
records dated in October 1998 that squamous cell carcinoma 
was found specifically in the left tonsil, and in March 1999, 
indicated that there is no evidence of "local recurrence" 
post surgery.  Thus, it is not conclusive as to whether the 
pharynx was involved with respect to the veteran's cancer.  
In any event, cancer of the pharynx is not among those for 
which presumptive service connection is permissible based 
upon herbicide exposure.       

The Board further notes that in soft tissue neck and 
mediastinum MRI reports dated in June 1999, Dr. A. R. 
(private physician) indicated that the veteran's carcinoma is 
that of the "ENT" (ear, nose, throat) with "questionable 
pulmonary metastases" and that the veteran has a "history 
of laryngeal carcinoma" (emphases added).  However, the 
Board notes, again, that the medical records, in particular, 
those pertaining to diagnosis of tonsil cancer and surgery 
therefor, as well as post-operative care records, do not show 
cancer origination in the lungs or larynx, or that tonsillar 
cancer had metastasized to the lungs or larynx.  Moreover, 
the record does not indicate that Dr. A. R. himself had 
concluded subsequently that the cancer had in fact 
metastasized downward to the lungs, larynx, or other parts of 
the respiratory system.  Nor is a physician's notation as to 
the history of a medical problem, which often is based upon 
an accounting of the patient, equivalent to a diagnosis based 
upon medical examination and/or testing.  

In addition, the Board acknowledges the March 2002 VA C&P 
medical examiner's diagnosis of metastatic cancer of the 
tonsils and larynx involving lymph nodes, status post surgery 
and radiation.  In the Board's view, this diagnosis is not a 
conclusive or dispositive medical determination, as it, too, 
appears to have been based upon history as told by the 
veteran, and not upon diagnostic testing.  In fact, the C&P 
medical examiner specifically stated in the report that no 
computed tomography (CT) scans or MRI studies, which the 
veteran apparently had reported were completed previously, 
were available at the time of the examination.  Moreover, 
there is nothing in the C&P examination report to indicate 
that the doctor had reviewed the veteran's medical records 
pertaining to the diagnosis of cancer and cancer surgery 
before conducting the examination or during the preparation 
of the report.  
        
In sum, as the record does not show that the veteran's cancer 
was a respiratory cancer defined in the pertinent regulations 
as cancer of the lungs, bronchi, trachea, or larynx, the 
Board must conclude that presumptive service connection based 
upon herbicide exposure is not permissible.  

Notwithstanding the above, the law permits the veteran to 
establish service connection on a direct basis.  That is, 
where the record presents evidence establishing an 
etiological relationship between carcinoma and/or its 
residuals and some injury or event in service or otherwise 
demonstrates that the cancer did in fact result from 
herbicide exposure, service connection may be permissible.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Such evidence 
must be in the form of an opinion of an individual qualified 
to opine on such a matter, as the issue of etiological 
relationship is medical in nature not in the province of 
laypersons.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Laypersons may provide probative eye-witness evidence 
of visible symptoms; however, laypersons cannot provide 
probative evidence as to matters which require specialized 
medical knowledge acquired through experience, training, or 
education.).  

Moreover, the law also permits presumptive service connection 
for malignant tumors generally, although not specifically for 
tumors involving the tonsils, if manifested to a compensable 
degree within one year after discharge.  See 38 C.F.R. 
§ 38 C.F.R. § 3.309(a) (2004).  However, there is nothing in 
the service medical records showing symptoms of as-yet-
undiagnosed cancer before discharge (service medical records 
discussed in detail below), and the earliest evidence of 
diagnosed cancer is dated almost three decades after 
discharge.  Accordingly, presumptive service connection in 
accordance with 38 C.F.R. § 3.309(a) is not permissible.     

As presumptive service connection is not possible based upon 
herbicide exposure or upon manifestation of the tonsil cancer 
to a compensable degree within one year following discharge, 
the Board now inquires whether service connection is 
permissible on a direct basis.  The veteran's service medical 
records, which include the July 1969 pre-induction medical 
examination report and report of medical history and the 
April 1971 separation medical examination report (dated one 
day before the date of discharge from service), indicate no 
abnormal findings related to the tonsils, throat, neck, 
trachea, bronchi, larynx, lungs, or pulmonary system, or any 
complaints related to these parts of the body.  The one point 
worth noting is that, in the July 1969 pre-induction report 
of medical history, the veteran checked the boxes indicating 
"yes" and "no" to the question of whether he has, or has 
had, "shortness of breath."  While it is not clear as to 
which box the veteran had intended to check, the service 
medical records are otherwise completely devoid of any 
complaints during active service as to a breathing problem.  
And, as documented in the separation examination report, the 
veteran stated that he is in good health, which would suggest 
that symptoms that could indicate a medical problem related 
to that now at issue had not manifested themselves at least 
as of April 1971.        

As for post-service medical evidence, the record shows that 
the veteran was diagnosed with squamous cell carcinoma of the 
left tonsil, metastasized to the left neck node, in late 
1998.  The veteran had cancer surgery (radical neck 
dissection and removal of left tonsil and lymph nodes) 
shortly after diagnosis, in 1998.  He completed radiation 
therapy in January 1999.  See records of Cherokee Cancer 
Center, and Drs. M.E.E. and W.S. (private physicians).  In a 
report dated in early February 1999, Dr. M.E.E. stated that 
the veteran's carcinoma of the left tonsillar region is 
"clinically NED [no evidence of disease] for malignancy."  
Subsequent private physicians' records, dated in 1999, 
indicate that the cancer had not recurred in the tonsillar 
area or had spread down to the chest area.  See, e.g., 
records of Medical Associates of North Georgia, including CT 
scan results for the chest, noting absence of abnormalities 
or metastases; and records of Dr. W.S.S., discussed above. 

The Board further notes that post-service medical records 
refer to the veteran's significant history of cigarette 
smoking (some 30 years of smoking, as much as 3 packs per 
day).  It is not the Board's intention herein to draw a 
conclusion as to whether cigarette smoking could have caused 
or contributed to the veteran's tonsillar carcinoma, as the 
Board is not a body of medical professionals qualified to 
opine as to medical causation.  Nonetheless, the veteran's 
history of smoking is noted herein, as it is documented 
numerous times in the evidence, including the records of 
physicians who had diagnosed and/or treated the veteran for 
tonsillar carcinoma, and because it is commonly known that 
tobacco has been determined by the medical community to be 
carcinogenic.  However, as there is no medical opinion in the 
record concluding that the veteran's cancer likely is due to 
smoking, ruling out other possible causes, a history of 
smoking in and of itself is not dispositive here. 

As for evidence of medical opinion on whether cancer could 
have been caused by some event in active service, to include 
herbicide exposure, the record does not provide a conclusive, 
definite, non-speculative opinion.  As discussed above, the 
C&P examination report provides a diagnosis, apparently based 
upon history, and no discussion as to causation.  As for the 
private medical records, Drs. W.S.S., D.C.H., and C.D.M., in 
reports dated in July 2002 and March-April 2003, indicated 
that there could be some link between the veteran's cancer 
and herbicide exposure.  Specifically, Dr. W.S.S. stated that 
Agent Orange has been linked to cancer of the larynx 
(consistent with VA regulations), and stated that it also 
could be linked to cancers in the upper airway/digestive 
tract.  However, the opinion was not definite, and arguably 
is speculative, as there is no explanation as to the medical 
bases for it.  Dr. C.D.M. also stated in April 2003 that 
Agent Orange has been implicated as a conjunctive factor in 
the production of squamous cell carcinoma of the upper 
aerodigestive tract; however, no opinion is given as to 
whether cancer of the tonsils is linked to herbicide 
exposure.  Finally, Dr. D.C.H. does not give an opinion, but 
merely states that the issue is one for a cancer specialist.  
Applicable law provides that medical opinions that are 
speculative in nature cannot support a claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Here, linkage of the 
veteran's tonsil cancer to Agent Orange is, at most, based on 
a limited and suggestive association.  Therefore, the Board 
finds the above opinions or statements to be of marginal 
probative value on the issue of causation.  

In light of all of the foregoing, the Board finds that the 
record does not support presumptive service connection under 
either 38 C.F.R. § 3.309(a) or 38 C.F.R. § 3.309(e) 
provisions, and there is no competent, non-speculative 
medical opinion to support direct causation.  Thus, the Board 
must conclude that the preponderance of the evidence is 
against the claim, and that the benefit-of-reasonable doubt 
rule is not applicable.
 


ORDER

Service connection for post-operative residuals of squamous 
cell carcinoma of the left tonsil is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



